5DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of 13-17 and 21-22 in the reply filed on 10/6/22 is acknowledged.  The traversal is on the ground(s) that in Applicants view the office has failed to identify mutually exclusivity of the inventive method groups and failed to describe a materially different process.  This is not found persuasive because as discussed in the requirement for restriction, the methods require elements which are not found in the other, (II) requires the determination of a level of motion which is not required by (I) whereas (I) requires the determination of “state or condition of said organ or organ system” which is not required by (II), thus the mutual exclusivity argument is not persuasive. (III) is a system claim requiring a cloud system, claim 18 does not require the determination of whether there is a level of motion (Examiner notes that it is unclear if “the data” from claim 18 is even referring to data of all three types of sensors) and claims 1 and 13 the independent claims of (I) and (II) respectively do not require a cloud system. Furthermore, as mentioned the system can be used for materially different things including cloud processing others another example is telemedicine among others. For those reasons Applicants arguments directed toward no materially different process are not persuasive. As such Applicants elected group II and the newly added claims 21-22, thus 13-17 and 21-22 are considered elected and claims 1-2, 5, 7-10, 18-20, 23-25 are considered non-elected. Examiner also notes as mentioned in the restriction there is the potential for rejoinder upon the determination of allowable subject matter pursuant to the requirements for rejoinder. 
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112a
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 recites variations of “wherein the analysis algorithm is a cloud-based algorithm trained to determine the state or condition of the subject based on the received ECG data and the received audio data.” without disclosing specifics of how the state or condition is determined. The specification recites a functional intent, to determine a state or condition, without disclosing how the intended determination is achieved beyond a trained algorithm.   
Per MPEP 2161.01 "It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015)" and "Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. ".
	
Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “transmitting the audio data” but it is unclear what is transmitting the audio data is it the “monitoring device”, the unspecified element which receives the data, either of the previous two or some other device.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-17, 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites gathering data, comparing against a threshold and making a determination.
The limitations of “processing” and comparing (“less than or equal to”; Which Examiner notes is also a mathematical relationship) is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, the context of this claim encompasses the user determining if a motion value is greater than a threshold mentally and either mentally or with pen and paper analyzing ECG and audio data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – of data gathering. The limitations of sensors “recording” and “receiving” data is pre-solution activity of mere data gathering. The processor (ie “processor” or “computer processor”) in computing steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining set parameters and calculate steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform setting and calculating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally well-known, routine and conventional activity is not enough to add significantly more than the abstract idea itself. Per the Berkheimer requirement, the sensor with accelerometer, ECG and audio sensing; a communication element; a second receiving  element with processor/memory (or separate processing): (1) Chung see recitations below; (2) US 20150065814 to Kapoor see [0013]-[0014], [0053], [0067], Figs. 5-7 – which recites a wearable measuring all three data types as well as the transmission of data to another device for processing; (3) US 20050206518 to Welch et al. see [0058], [0107]-[0109], Figs. 1-3; (4) US 20150351690 to Toth et al. see [0042], [0122], [0183]-[0185], [0256]-[0257], Fig. 6; (5) US 20190223806 to Bennet et al., see [0027]-[0028], [0060]. 
Therefore, the claims considered in combination/as a whole is are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-14, 17, 22 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by Chung (Wayne Chung et al., US 20150106020) hereinafter Chung.
Regarding claim 13, an interpretation of Chung discloses a method for determining a state or condition of a subject ([0046]-[0049], [0051], [0057], [0191]), comprising: 
recording electrocardiogram (ECG) data ([0008]-[0009] including “electrocardiogram (EKG), heart sounds (S1, S2, S3, S4), lung sounds (crackles, rales), patient activity,”, [0010], [0081], [0106], [0108]), audio data ([0008]-[0009] including “electrocardiogram (EKG), heart sounds (S1, S2, S3, S4), lung sounds (crackles, rales), patient activity,”, [0010], [0102]-[0103], [0106]), and motion data ([0008]-[0009] including “electrocardiogram (EKG), heart sounds (S1, S2, S3, S4), lung sounds (crackles, rales), patient activity,”, [0010], [0057], [0078], [0106], [0113]) via sensors of a monitoring device ([0008]-[0010]); 
receiving the ECG data, the audio data, and the motion data from the monitoring device in real-time ([0008]-[0010], [0045], [0183], [0185], [0189]-[0191]; the data from the monitoring device can be read as being received at the intermediary and/or the remote server); 
processing the received ECG data and the received audio data via an analysis algorithm responsive to the received motion data being less than or equal to a threshold ([0075] including “to restrict processing of data 1004 to windows that are minimally contaminated by noise,”, [0078] including “If processing 1100 of sensed quantities 1102, such as from the accelerometer signal, reveal an elevated noise level 1104, then further sensing by susceptible sensors may be blocked 1106 depending on the ability of downstream artifact rejection to correct for the noise level or type 1108.” See also [0046]-[0049], [0051], [0057], [0109], [0191]); and 
not processing the received ECG data and the received audio data via the analysis algorithm responsive to the motion data being greater than the threshold ([0075] including “to restrict processing of data 1004 to windows that are minimally contaminated by noise,”, [0078] including “If processing 1100 of sensed quantities 1102, such as from the accelerometer signal, reveal an elevated noise level 1104, then further sensing by susceptible sensors may be blocked 1106 depending on the ability of downstream artifact rejection to correct for the noise level or type 1108.” See also [0046]-[0049], [0051], [0057], [0109], [0191]).

Regarding claim 14, an interpretation of Chung further discloses wherein the sensors of the monitoring device include an accelerometer, and the motion data is determined from acceleration measured by the accelerometer ([0113] including “A preferred embodiment of the chest worn sensing device includes an accelerometer that is able to detect movement of the chest wall in one, two, or three axes.” see also [0008]-[0010], [0057], [0078], [0106]).

Regarding claim 17, an interpretation of Chung further discloses wherein the analysis algorithm is a cloud-based algorithm trained to determine the state or condition of the subject based on the received ECG data and the received audio data ([0032] including “the simultaneous and coincident recording by a plurality of sensors for use in fusion and correlation of physiologically distinct phenomena, FIG. 1”, [0048], Fig. 4).

Regarding claim 22, an interpretation of Chung further discloses wherein the sensors of the monitoring device comprises an accelerometer ([0113] including “A preferred embodiment of the chest worn sensing device includes an accelerometer that is able to detect movement of the chest wall in one, two, or three axes.” see also [0008]-[0010], [0057], [0078], [0106]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Libbus (Imad Libbus et al., US 20090076340) hereinafter Lib.
Regarding claim 15, an interpretation of Chung further discloses determining an orientation of the monitoring device based on the acceleration measured by the accelerometer ([0078]-[0079], [0117] including “A further example is the determination of posture from an accelerometer. In multiple dimensions, posture may be determined by the relative strength of acceleration in different directions.” See also [0081], [0084], [0113], [0116]).
An interpretation of Chung may not explicitly disclose determining a vector of the received ECG data based on a waveform of the received ECG data and the determined orientation of the monitoring device. 
However, in the same field of endeavor (medical devices), Lib teaches determining a vector of the received ECG data based on a waveform of the received ECG data and the determined orientation of the monitoring device ([0014], [0021] including “In many embodiments, an electrocardiogram signal is measured with the at least two measurement electrodes, and the electrocardiogram signal is modified in response to the accelerometer signal. For example, the electrocardiogram vector can be rotated in response to the accelerometer signal to obtain a standard electrocardiogram vector.”, [0023], [0062]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering of ECG and motion as well as the data analysis processing of the gathered data as recited in Chung to include determining an ECG vector based on ECG data and a orientation of the monitoring device as recited by Lib  in order to have the ECG approximate a standard ECG vector ([0021]. 

Claim Rejections - 35 USC § 103
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Beddingham (William Beddingham, US 20220079548) hereinafter Bed.
Regarding claim 16, an interpretation of Chung discloses the above including transmitting data including audio data in real time ([0008]-[0010], [0045], [0183], [0185], [0189]-[0191]).
An interpretation of Chung may not explicitly disclose transmitting the audio data to a listening device in real-time with a first, higher audio gain responsive to the motion data being less than or equal to the threshold; and transmitting the audio data to the listening device in real-time with a second, lower audio gain responsive to the motion data being greater than the threshold.
However, in the same field of endeavor (medical devices), Bed teaches transmitting the audio data to a listening device in real-time with a first, higher audio gain responsive to the motion data being less than or equal to the threshold ([0016], [0043]-[0044], [0050], Figs. 4,5 see also [0039]-[0040], [0051]-[0054]; The reference recites determining if the noise threshold is crossed based on a sensed noise profile which includes motion sensing, if the noise threshold is not crossed the audio is output at a higher volume (or gain) and if the threshold is crossed the volume (or gain) is decreased to “prevent harsh sounds from being heard”); and transmitting the audio data to the listening device in real-time with a second, lower audio gain responsive to the motion data being greater than the threshold ([0016], [0043]-[0044], [0050], Figs. 4,5 see also [0039]-[0040], [0051]-[0054]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering of ECG, audio and motion as well as the motion analysis to determine whether there is too much noise (or artifacts) as recited in Chung to include the transmission of audio based on the measurement data as disclosed in Bed in order to avoid a user hearing amplified harsh sounds ([0016]). 

Claim Rejections - 35 USC § 103
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Borgstrom (N. P.  Borgstrom, The Integrated CardioRespiratory Heart Function Monitoring System, 2017, UCLA, ProQuest ID: Borgstrom_ucla_0031D_16029. Merritt ID: ark:/13030/m5cc5whz. Retrieved from https://escholarship.org/uc/item/3773m1bh, viewed on 11/14/22) hereinafter Borg.
Regarding claim 21, an interpretation of Chung discloses the above in claim 13 including the processing of received ECG and audio data via an analysis algorithm ([0046]-[0049], [0051], [0057], [0191] see also rejection of claim 1). 
An interpretation of Chung may not explicitly disclose wherein processing the received ECG data and the received audio data via an analysis algorithm comprises a determining a presence or absence of a low ejection fraction of a left ventricle of a heart of said subject.
However, in the same field of endeavor (medical devices), Borg teaches wherein processing the received ECG data and the received audio data via an analysis algorithm comprises a determining a presence or absence of a low ejection fraction of a left ventricle of a heart of said subject (Abstract including “ . . . we have developed the Integrated CardioRespiratory (ICR) Heart Function Monitoring System, which utilizes the electrical signal of the heart, the electrocardiogram (ECG), and the acoustic signal of the heart, the phonocardiogram(PCG), to compute EF. It consists of ICR acoustic sensors, ECG sensor electrodes, a sensor application system, and the ICR patient monitor system. The system acquires ECG and PCG signals, upon which signal processing is performed.”, Introduction including “Most patients with HF have symptoms due to impaired left ventricular function [2]. A major indicator of HF is reduced left ventricular ejection fraction, more commonly known as ejection fraction, or EF. EF is defined as the fraction of blood ejected from the ventricle with each contraction. According to the 2013 ACCF/AHA Guideline for the Management of Heart Failure, an EF value equal to or less than 40% indicates “HF with reduced EF” [1].” The quote is from Pg.  1 see also conclusion; Borg teaches a major indicator of heart failure is reduced EF and thus recite determining EF and a reduced EF based on the processing of PCG and ECG signals. Left ventricular Ejection fraction (EF)).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering of ECG, audio and motion as well as the data analysis processing of the gathered data to determine derived values as recited in Chung to include the processing ECG and PCG signals to determine a reduced EF as recited by Borg in order to constantly monitor a patient to determine reduced EF to provide an early indication allowing for a decrease in mortality and improved outcomes, decreasing cost for EF monitoring and providing emergency alerts to medical professionals for their intervention (Abstract, Introduction including Pg 2). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20160007875 to Felix et al. see [0013].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3792     

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792